Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered. 

DETAILED ACTION
Claims 1-20 were previously examined
Claims 1-5, 9-13, 17-20 have been amended on July 25, 2022.
Claims 1-20 are pending in this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

                                   
Claim(s) 1-3, 7-11, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (US 2012/032,431), in view of Chow (US 2020/0,019,275), in view of Chiang (US 2021/0,374,002)

As per claim 1: (Currently Amended)
Moyer discloses:

A method comprising: 
(Moyer, Figs 1-6)

receiving, 
(Moyer, Fig 1, Mass Generation Module 114, Multiple Mapped Address Table 115, ECC CheckBit Generation Logic 113)
 (Moyer, Figs 4-5, Data XOR Module 535, Address XOR Module 531, XOR 533, XOR 534, Mass Generation Module 114)

receiving…configuration instructions defining bits to mask 
 (Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)

 receiving, 
(Moyer, Fig 1, Mass Generation Module 114, Multiple Mapped Address Table 115, ECC CheckBit Generation Logic 113)
 (Moyer, Figs 4-5, Data XOR Module 535, Address XOR Module 531, XOR 533, XOR 534, Mass Generation Module 114)

data to be encoded or decoded 
(Moyer, Fig 1, W_DATA, ADDRESS)

according to the ECC implementation; and 
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)

executing the ECC implementation 
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)

using the 
(Moyer, Fig 1, Mass Generation Module 114, Multiple Mapped Address Table 115, ECC CheckBit Generation Logic 113)
 (Moyer, Figs 4-5, Data XOR Module 535, Address XOR Module 531, XOR 533, XOR 534, Mass Generation Module 114)

with data or code word bits masked
(Moyer, Fig 1, W_DATA, ADDRESS)

 according to the configuration instructions.  
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)

Moyer in figure 4-5 does not show 
a set of configurable logic circuits.

Chow discloses:
a set of configurable logic circuits.
(Chow, Figs 1-8)
(Chow, Fig. 7, a set of configurable logic circuits 702 and 709)
(Chow, Fig. 7, mask [x] bits 706 to mask in the set of logic configurable circuits 702 and 709)
(Chow, Fig. 7, Data[x] bits 704 data to be encoded in the set of logic configurable circuits 702 and 709)
(Chow, [0024] Referring to  FIG.7, one example of a GF multiplication bit circuit for GF multiplication circuit 514 is shown. It will be recognized that this is one instantiation and that 10 such bit circuits would be employed as a set for multiplier 514 if m, the symbol size, is 10. As such, a set of ten multiplication bit circuits 700 make up multiplication circuit 514. As shown in FIG. 5, multiplication circuits 514-520 are sets of GF multiplication circuits that correspond to the number of parity symbols and that each multiplication circuit 514 includes m instantiations per GF multiplication bit circuit shown in FIG.7. The GF multiplication bit circuit 700 includes a plurality of parallel 2 bit AND gates 702a-702j. Each of the AND gate circuits 702a-702j, in this example 10 which corresponds to the symbol size width of m=10, has one input configured to receive a data bit shown as 704a and another input coupled to receive a mask bit 706a from mask 0.sub.0 (e.g., 604a) in this example (see FIG. 5). The mask bit corresponds to bit 0 in mask j from the mask lookup table data 512a in this example)
(Chow, [0024] Each of the respective parallel 2 bit AND gates has a corresponding output 708 that is input to an XOR gate circuit 709 having m bit inputs 710 each coupled to a respective output of each of the plurality of parallel 2 bit AND gates. The XOR gate circuit 709 outputs 1 bit of forward error correction data 552 which, in this example, is a 10 bit GF multiplication product)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a set of configurable logic circuits of Chow into the system as a method of masking the data to encoded.
(Chow, Figs 1-8)
(Chow, Fig. 7, a set of configurable logic circuits 702 and 709)
(Chow, Fig. 7, mask [x] bits 706 to mask in the set of logic configurable circuits 702 and 709)
(Chow, Fig. 7, Data[x] bits 704 data to be encoded in the set of logic configurable circuits 702 and 709)

Moyer-Chow does not disclose:
a Processor-In-Memory (PIM) based memory module 

Chiang discloses:
a Processor-In-Memory (PIM) based memory module 
(Chiang, Fig. 3, PIM Logic Circuit 350, ECC Encoder)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate the placement of logic circuits of Chow onto the PIM as taught by Chiang as a location for installing the logic circuits.
(Chiang, Fig. 3, PIM Logic Circuit 350, ECC Encoder)

As per claim 2: (Currently Amended)
Moyer-Chow-Chiang  further discloses:

the configuration instructions comprise define bits to mask in 
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)

executing the ECC implementation comprises encoding data, encoding the data comprising performing, for a particular data value: 
(Moyer, Fig 1, W_DATA, ADDRESS)

determining a plurality of check bit values for the data value using 
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)

generating and storing a code word for the particular data value, the code word comprising data of the data value and the plurality of check bits.  
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)
(Moyer[0022] The memory device 104 includes memory locations configured to store information, and retrieve stored information, based on address information, data information, and control signaling, all received via the bus 125.  In particular, in response to a write access, as indicated by an address, write data, ECC checkbits, and associated control signaling received via bus 125, the memory 104 can store the write data and ECC checkbits at a memory location corresponding to the address)

Chow further discloses:
a set of configurable logic circuits.
(Chow, Figs 1-8)
(Chow, Fig. 7, a set of configurable logic circuits 702 and 709)
(Chow, Fig. 7, mask [x] bits 706 to mask in the set of logic configurable circuits 702 and 709)
(Chow, Fig. 7, Data[x] bits 704 data to be encoded in the set of logic configurable circuits 702 and 709)
(Chow, [0024] Referring to  FIG.7, one example of a GF multiplication bit circuit for GF multiplication circuit 514 is shown. It will be recognized that this is one instantiation and that 10 such bit circuits would be employed as a set for multiplier 514 if m, the symbol size, is 10. As such, a set of ten multiplication bit circuits 700 make up multiplication circuit 514. As shown in FIG. 5, multiplication circuits 514-520 are sets of GF multiplication circuits that correspond to the number of parity symbols and that each multiplication circuit 514 includes m instantiations per GF multiplication bit circuit shown in FIG.7. The GF multiplication bit circuit 700 includes a plurality of parallel 2 bit AND gates 702a-702j. Each of the AND gate circuits 702a-702j, in this example 10 which corresponds to the symbol size width of m=10, has one input configured to receive a data bit shown as 704a and another input coupled to receive a mask bit 706a from mask 0.sub.0 (e.g., 604a) in this example (see FIG. 5). The mask bit corresponds to bit 0 in mask j from the mask lookup table data 512a in this example)
(Chow, [0024] Each of the respective parallel 2 bit AND gates has a corresponding output 708 that is input to an XOR gate circuit 709 having m bit inputs 710 each coupled to a respective output of each of the plurality of parallel 2 bit AND gates. The XOR gate circuit 709 outputs 1 bit of forward error correction data 552 which, in this example, is a 10 bit GF multiplication product)

In view of motivation previously stated the claim is rejected.

As per claim 3: (Currently Amended)
Moyer-Chow-Chiang  further discloses:

wherein determining the plurality of check bit values comprises, using the 
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)

Chow further discloses:
a set of configurable logic circuits.
(Chow, Figs 1-8)
(Chow, Fig. 7, a set of configurable logic circuits 702 and 709)
(Chow, Fig. 7, mask [x] bits 706 to mask in the set of logic configurable circuits 702 and 709)
(Chow, Fig. 7, Data[x] bits 704 data to be encoded in the set of logic configurable circuits 702 and 709)
(Chow, [0024] Referring to  FIG.7, one example of a GF multiplication bit circuit for GF multiplication circuit 514 is shown. It will be recognized that this is one instantiation and that 10 such bit circuits would be employed as a set for multiplier 514 if m, the symbol size, is 10. As such, a set of ten multiplication bit circuits 700 make up multiplication circuit 514. As shown in FIG. 5, multiplication circuits 514-520 are sets of GF multiplication circuits that correspond to the number of parity symbols and that each multiplication circuit 514 includes m instantiations per GF multiplication bit circuit shown in FIG.7. The GF multiplication bit circuit 700 includes a plurality of parallel 2 bit AND gates 702a-702j. Each of the AND gate circuits 702a-702j, in this example 10 which corresponds to the symbol size width of m=10, has one input configured to receive a data bit shown as 704a and another input coupled to receive a mask bit 706a from mask 0.sub.0 (e.g., 604a) in this example (see FIG. 5). The mask bit corresponds to bit 0 in mask j from the mask lookup table data 512a in this example)
(Chow, [0024] Each of the respective parallel 2 bit AND gates has a corresponding output 708 that is input to an XOR gate circuit 709 having m bit inputs 710 each coupled to a respective output of each of the plurality of parallel 2 bit AND gates. The XOR gate circuit 709 outputs 1 bit of forward error correction data 552 which, in this example, is a 10 bit GF multiplication product)

In view of motivation previously stated the claim is rejected.

As per claim 7: (Previously Presented)
Moyer-Chow-Chiang  further discloses:

wherein the 

or 

decoding of the codeword stored in the memory.  
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)

Chow further discloses:
a set of configurable logic circuits.
(Chow, Figs 1-8)
(Chow, Fig. 7, a set of configurable logic circuits 702 and 709)
(Chow, Fig. 7, mask [x] bits 706 to mask in the set of logic configurable circuits 702 and 709)
(Chow, Fig. 7, Data[x] bits 704 data to be encoded in the set of logic configurable circuits 702 and 709)
(Chow, [0024] Referring to  FIG.7, one example of a GF multiplication bit circuit for GF multiplication circuit 514 is shown. It will be recognized that this is one instantiation and that 10 such bit circuits would be employed as a set for multiplier 514 if m, the symbol size, is 10. As such, a set of ten multiplication bit circuits 700 make up multiplication circuit 514. As shown in FIG. 5, multiplication circuits 514-520 are sets of GF multiplication circuits that correspond to the number of parity symbols and that each multiplication circuit 514 includes m instantiations per GF multiplication bit circuit shown in FIG.7. The GF multiplication bit circuit 700 includes a plurality of parallel 2 bit AND gates 702a-702j. Each of the AND gate circuits 702a-702j, in this example 10 which corresponds to the symbol size width of m=10, has one input configured to receive a data bit shown as 704a and another input coupled to receive a mask bit 706a from mask 0.sub.0 (e.g., 604a) in this example (see FIG. 5). The mask bit corresponds to bit 0 in mask j from the mask lookup table data 512a in this example)
(Chow, [0024] Each of the respective parallel 2 bit AND gates has a corresponding output 708 that is input to an XOR gate circuit 709 having m bit inputs 710 each coupled to a respective output of each of the plurality of parallel 2 bit AND gates. The XOR gate circuit 709 outputs 1 bit of forward error correction data 552 which, in this example, is a 10 bit GF multiplication product)

In view of motivation previously stated the claim is rejected.

As per claim 8: (Previously Presented)
Moyer further discloses:

wherein 
(Moyer, [0016] data processing device 100 includes a processor unit 102, an interconnect 103, a memory device 104, and a slave device 105.  The processor unit 102 is connected to the interconnect 103 via a set of busses, labeled bus 120 through bus 124, while the memory 104 is connected to the interconnect 103 via a bus 125.  The slave device 105 is connected to the interconnect 103 via a bus 126)

Chow further discloses:
a set of configurable logic circuits.
(Chow, Figs 1-8)
(Chow, Fig. 7, a set of configurable logic circuits 702 and 709)
(Chow, Fig. 7, mask [x] bits 706 to mask in the set of logic configurable circuits 702 and 709)
(Chow, Fig. 7, Data[x] bits 704 data to be encoded in the set of logic configurable circuits 702 and 709)
(Chow, [0024] Referring to  FIG.7, one example of a GF multiplication bit circuit for GF multiplication circuit 514 is shown. It will be recognized that this is one instantiation and that 10 such bit circuits would be employed as a set for multiplier 514 if m, the symbol size, is 10. As such, a set of ten multiplication bit circuits 700 make up multiplication circuit 514. As shown in FIG. 5, multiplication circuits 514-520 are sets of GF multiplication circuits that correspond to the number of parity symbols and that each multiplication circuit 514 includes m instantiations per GF multiplication bit circuit shown in FIG.7. The GF multiplication bit circuit 700 includes a plurality of parallel 2 bit AND gates 702a-702j. Each of the AND gate circuits 702a-702j, in this example 10 which corresponds to the symbol size width of m=10, has one input configured to receive a data bit shown as 704a and another input coupled to receive a mask bit 706a from mask 0.sub.0 (e.g., 604a) in this example (see FIG. 5). The mask bit corresponds to bit 0 in mask j from the mask lookup table data 512a in this example)
(Chow, [0024] Each of the respective parallel 2 bit AND gates has a corresponding output 708 that is input to an XOR gate circuit 709 having m bit inputs 710 each coupled to a respective output of each of the plurality of parallel 2 bit AND gates. The XOR gate circuit 709 outputs 1 bit of forward error correction data 552 which, in this example, is a 10 bit GF multiplication product)

In view of motivation previously stated the claim is rejected.

As per claim 9: (Currently Amended)
Moyer discloses:

An apparatus comprising: 
(Moyer, Figs 1-6)


(Moyer, Fig 1, Mass Generation Module 114, Multiple Mapped Address Table 115, ECC CheckBit Generation Logic 113)
 (Moyer, Figs 4-5, Data XOR Module 535, Address XOR Module 531, XOR 533, XOR 534, Mass Generation Module 114)

according to configuration instructions defining bits to mask in 
(Moyer, Fig 2)
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)

wherein 
(Moyer, Fig 1, Mass Generation Module 114, Multiple Mapped Address Table 115, ECC CheckBit Generation Logic 113)
 (Moyer, Figs 4-5, Data XOR Module 535, Address XOR Module 531, XOR 533, XOR 534, Mass Generation Module 114)

data or codeword bits 
(Moyer, Fig 1, W_DATA, ADDRESS)


in the 
(Moyer, Fig 1, Mass Generation Module 114, Multiple Mapped Address Table 115, ECC CheckBit Generation Logic 113)
 (Moyer, Figs 4-5, Data XOR Module 535, Address XOR Module 531, XOR 533, XOR 534, Mass Generation Module 114)

according to the configuration instructions.  
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)

Moyer in figure 4-5 does not show 
a set of configurable logic circuits.

Chow discloses:
a set of configurable logic circuits.
(Chow, Figs 1-8)
(Chow, Fig. 7, a set of configurable logic circuits 702 and 709)
(Chow, Fig. 7, mask [x] bits 706 to mask in the set of logic configurable circuits 702 and 709)
(Chow, Fig. 7, Data[x] bits 704 data to be encoded in the set of logic configurable circuits 702 and 709)
(Chow, [0024] Referring to  FIG.7, one example of a GF multiplication bit circuit for GF multiplication circuit 514 is shown. It will be recognized that this is one instantiation and that 10 such bit circuits would be employed as a set for multiplier 514 if m, the symbol size, is 10. As such, a set of ten multiplication bit circuits 700 make up multiplication circuit 514. As shown in FIG. 5, multiplication circuits 514-520 are sets of GF multiplication circuits that correspond to the number of parity symbols and that each multiplication circuit 514 includes m instantiations per GF multiplication bit circuit shown in FIG.7. The GF multiplication bit circuit 700 includes a plurality of parallel 2 bit AND gates 702a-702j. Each of the AND gate circuits 702a-702j, in this example 10 which corresponds to the symbol size width of m=10, has one input configured to receive a data bit shown as 704a and another input coupled to receive a mask bit 706a from mask 0.sub.0 (e.g., 604a) in this example (see FIG. 5). The mask bit corresponds to bit 0 in mask j from the mask lookup table data 512a in this example)
(Chow, [0024] Each of the respective parallel 2 bit AND gates has a corresponding output 708 that is input to an XOR gate circuit 709 having m bit inputs 710 each coupled to a respective output of each of the plurality of parallel 2 bit AND gates. The XOR gate circuit 709 outputs 1 bit of forward error correction data 552 which, in this example, is a 10 bit GF multiplication product)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a set of configurable logic circuits of Chow into the system as a method of masking the data to encoded.
(Chow, Figs 1-8)
(Chow, Fig. 7, a set of configurable logic circuits 702 and 709)
(Chow, Fig. 7, mask [x] bits 706 to mask in the set of logic configurable circuits 702 and 709)
(Chow, Fig. 7, Data[x] bits 704 data to be encoded in the set of logic configurable circuits 702 and 709)

Moyer-Chow does not disclose:
a Processor-In-Memory (PIM) based memory module 

Chiang discloses:
a Processor-In-Memory (PIM) based memory module 
(Chiang, Fig. 3, PIM Logic Circuit 350, ECC Encoder)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate the placement of logic circuits of Chow onto the PIM as taught by Chiang as a location for installing the logic circuits.
(Chiang, Fig. 3, PIM Logic Circuit 350, ECC Encoder)


As per claim 10: (Currently Amended)
Moyer-Chow-Chiang  further discloses:

wherein: the configuration instructions comprise define bits to mask in the 
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)

executing the ECC implementation comprises encoding data, encoding the data comprising performing, for a particular data value: 
(Moyer, Fig 1, W_DATA, ADDRESS)

determining a plurality of check bit values for the data value using the 
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)


generating and storing a code word for the particular data value, the code word comprising data of the data value and the plurality of check bits.  
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)
(Moyer[0022] The memory device 104 includes memory locations configured to store information, and retrieve stored information, based on address information, data information, and control signaling, all received via the bus 125.  In particular, in response to a write access, as indicated by an address, write data, ECC checkbits, and associated control signaling received via bus 125, the memory 104 can store the write data and ECC checkbits at a memory location corresponding to the address)

Chow further discloses:
a set of configurable logic circuits.
(Chow, Figs 1-8)
(Chow, Fig. 7, a set of configurable logic circuits 702 and 709)
(Chow, Fig. 7, mask [x] bits 706 to mask in the set of logic configurable circuits 702 and 709)
(Chow, Fig. 7, Data[x] bits 704 data to be encoded in the set of logic configurable circuits 702 and 709)
(Chow, [0024] Referring to  FIG.7, one example of a GF multiplication bit circuit for GF multiplication circuit 514 is shown. It will be recognized that this is one instantiation and that 10 such bit circuits would be employed as a set for multiplier 514 if m, the symbol size, is 10. As such, a set of ten multiplication bit circuits 700 make up multiplication circuit 514. As shown in FIG. 5, multiplication circuits 514-520 are sets of GF multiplication circuits that correspond to the number of parity symbols and that each multiplication circuit 514 includes m instantiations per GF multiplication bit circuit shown in FIG.7. The GF multiplication bit circuit 700 includes a plurality of parallel 2 bit AND gates 702a-702j. Each of the AND gate circuits 702a-702j, in this example 10 which corresponds to the symbol size width of m=10, has one input configured to receive a data bit shown as 704a and another input coupled to receive a mask bit 706a from mask 0.sub.0 (e.g., 604a) in this example (see FIG. 5). The mask bit corresponds to bit 0 in mask j from the mask lookup table data 512a in this example)
(Chow, [0024] Each of the respective parallel 2 bit AND gates has a corresponding output 708 that is input to an XOR gate circuit 709 having m bit inputs 710 each coupled to a respective output of each of the plurality of parallel 2 bit AND gates. The XOR gate circuit 709 outputs 1 bit of forward error correction data 552 which, in this example, is a 10 bit GF multiplication product)

In view of motivation previously stated the claim is rejected.


As per claim 11: (Currently Amended)
Moyer-Chow-Chiang  further discloses:
wherein determining the plurality of check bit values comprises, using 
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)
(Moyer[0022] The memory device 104 includes memory locations configured to store information, and retrieve stored information, based on address information, data information, and control signaling, all received via the bus 125.  In particular, in response to a write access, as indicated by an address, write data, ECC checkbits, and associated control signaling received via bus 125, the memory 104 can store the write data and ECC checkbits at a memory location corresponding to the address)

As per claim 15: (Previously Presented)
Moyer-Chow-Chiang  further discloses:
wherein 
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)

Chow further discloses:
a set of configurable logic circuits.
(Chow, Figs 1-8)
(Chow, Fig. 7, a set of configurable logic circuits 702 and 709)
(Chow, Fig. 7, mask [x] bits 706 to mask in the set of logic configurable circuits 702 and 709)
(Chow, Fig. 7, Data[x] bits 704 data to be encoded in the set of logic configurable circuits 702 and 709)
(Chow, [0024] Referring to  FIG.7, one example of a GF multiplication bit circuit for GF multiplication circuit 514 is shown. It will be recognized that this is one instantiation and that 10 such bit circuits would be employed as a set for multiplier 514 if m, the symbol size, is 10. As such, a set of ten multiplication bit circuits 700 make up multiplication circuit 514. As shown in FIG. 5, multiplication circuits 514-520 are sets of GF multiplication circuits that correspond to the number of parity symbols and that each multiplication circuit 514 includes m instantiations per GF multiplication bit circuit shown in FIG.7. The GF multiplication bit circuit 700 includes a plurality of parallel 2 bit AND gates 702a-702j. Each of the AND gate circuits 702a-702j, in this example 10 which corresponds to the symbol size width of m=10, has one input configured to receive a data bit shown as 704a and another input coupled to receive a mask bit 706a from mask 0.sub.0 (e.g., 604a) in this example (see FIG. 5). The mask bit corresponds to bit 0 in mask j from the mask lookup table data 512a in this example)
(Chow, [0024] Each of the respective parallel 2 bit AND gates has a corresponding output 708 that is input to an XOR gate circuit 709 having m bit inputs 710 each coupled to a respective output of each of the plurality of parallel 2 bit AND gates. The XOR gate circuit 709 outputs 1 bit of forward error correction data 552 which, in this example, is a 10 bit GF multiplication product)

In view of motivation previously stated the claim is rejected.

As per claim 16: (Previously Presented)
Moyer-Chow-Chiang  further discloses:

wherein the 
(Moyer, [0016] data processing device 100 includes a processor unit 102, an interconnect 103, a memory device 104, and a slave device 105.  The processor unit 102 is connected to the interconnect 103 via a set of busses, labeled bus 120 through bus 124, while the memory 104 is connected to the interconnect 103 via a bus 125.  The slave device 105 is connected to the interconnect 103 via a bus 126)

Chow further discloses:
a set of configurable logic circuits.
(Chow, Figs 1-8)
(Chow, Fig. 7, a set of configurable logic circuits 702 and 709)
(Chow, Fig. 7, mask [x] bits 706 to mask in the set of logic configurable circuits 702 and 709)
(Chow, Fig. 7, Data[x] bits 704 data to be encoded in the set of logic configurable circuits 702 and 709)
(Chow, [0024] Referring to  FIG.7, one example of a GF multiplication bit circuit for GF multiplication circuit 514 is shown. It will be recognized that this is one instantiation and that 10 such bit circuits would be employed as a set for multiplier 514 if m, the symbol size, is 10. As such, a set of ten multiplication bit circuits 700 make up multiplication circuit 514. As shown in FIG. 5, multiplication circuits 514-520 are sets of GF multiplication circuits that correspond to the number of parity symbols and that each multiplication circuit 514 includes m instantiations per GF multiplication bit circuit shown in FIG.7. The GF multiplication bit circuit 700 includes a plurality of parallel 2 bit AND gates 702a-702j. Each of the AND gate circuits 702a-702j, in this example 10 which corresponds to the symbol size width of m=10, has one input configured to receive a data bit shown as 704a and another input coupled to receive a mask bit 706a from mask 0.sub.0 (e.g., 604a) in this example (see FIG. 5). The mask bit corresponds to bit 0 in mask j from the mask lookup table data 512a in this example)
(Chow, [0024] Each of the respective parallel 2 bit AND gates has a corresponding output 708 that is input to an XOR gate circuit 709 having m bit inputs 710 each coupled to a respective output of each of the plurality of parallel 2 bit AND gates. The XOR gate circuit 709 outputs 1 bit of forward error correction data 552 which, in this example, is a 10 bit GF multiplication product)

In view of motivation previously stated the claim is rejected.

As per claim 17: (Currently Amended)
Moyer discloses:

 A 
(Moyer, Figs 1-6)

a memory storing data encoded 
(Moyer[0022] The memory device 104 includes memory locations configured to store information, and retrieve stored information, based on address information, data information, and control signaling, all received via the bus 125.  In particular, in response to a write access, as indicated by an address, write data, ECC checkbits, and associated control signaling received via bus 125, the memory 104 can store the write data and ECC checkbits at a memory location corresponding to the address)

according to an error correction code (ECC) implementation; 
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)

a processor configured to perform operations on data stored in the memory and write additional data to the memory; 
(Moyer[0022] The memory device 104 includes memory locations configured to store information, and retrieve stored information, based on address information, data information, and control signaling, all received via the bus 125.  In particular, in response to a write access, as indicated by an address, write data, ECC checkbits, and associated control signaling received via bus 125, the memory 104 can store the write data and ECC checkbits at a memory location corresponding to the address)


(Moyer, Fig 1, Mass Generation Module 114, Multiple Mapped Address Table 115, ECC CheckBit Generation Logic 113)
 (Moyer, Figs 4-5, Data XOR Module 535, Address XOR Module 531, XOR 533, XOR 534, Mass Generation Module 114)

according to configuration instructions defining bits to mask in the set of configurable logic circuits for an error correction code (ECC) implementation, wherein the memory is accessible to the set of configurable logic circuits without using an external processor outside of 
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)

wherein the 
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)

 before a write to the memory or before a read by the processor.  
(Moyer, [0022] The memory device 104 includes memory locations configured to store information, and retrieve stored information, based on address information, data information, and control signaling, all received via the bus 125.  In particular, in response to a write access, as indicated by an address, write data, ECC checkbits, and associated control signaling received via bus 125, the memory 104 can store the write data and ECC checkbits at a memory location corresponding to the address)

Moyer in figure 4-5 does not show 
a set of configurable logic circuits.

Chow discloses:
a set of configurable logic circuits.
(Chow, Figs 1-8)
(Chow, Fig. 7, a set of configurable logic circuits 702 and 709)
(Chow, Fig. 7, mask [x] bits 706 to mask in the set of logic configurable circuits 702 and 709)
(Chow, Fig. 7, Data[x] bits 704 data to be encoded in the set of logic configurable circuits 702 and 709)
(Chow, [0024] Referring to  FIG.7, one example of a GF multiplication bit circuit for GF multiplication circuit 514 is shown. It will be recognized that this is one instantiation and that 10 such bit circuits would be employed as a set for multiplier 514 if m, the symbol size, is 10. As such, a set of ten multiplication bit circuits 700 make up multiplication circuit 514. As shown in FIG. 5, multiplication circuits 514-520 are sets of GF multiplication circuits that correspond to the number of parity symbols and that each multiplication circuit 514 includes m instantiations per GF multiplication bit circuit shown in FIG.7. The GF multiplication bit circuit 700 includes a plurality of parallel 2 bit AND gates 702a-702j. Each of the AND gate circuits 702a-702j, in this example 10 which corresponds to the symbol size width of m=10, has one input configured to receive a data bit shown as 704a and another input coupled to receive a mask bit 706a from mask 0.sub.0 (e.g., 604a) in this example (see FIG. 5). The mask bit corresponds to bit 0 in mask j from the mask lookup table data 512a in this example)
(Chow, [0024] Each of the respective parallel 2 bit AND gates has a corresponding output 708 that is input to an XOR gate circuit 709 having m bit inputs 710 each coupled to a respective output of each of the plurality of parallel 2 bit AND gates. The XOR gate circuit 709 outputs 1 bit of forward error correction data 552 which, in this example, is a 10 bit GF multiplication product)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a set of configurable logic circuits of Chow into the system as a method of masking the data to encoded.
(Chow, Figs 1-8)
(Chow, Fig. 7, a set of configurable logic circuits 702 and 709)
(Chow, Fig. 7, mask [x] bits 706 to mask in the set of logic configurable circuits 702 and 709)
(Chow, Fig. 7, Data[x] bits 704 data to be encoded in the set of logic configurable circuits 702 and 709)

Moyer-Chow does not disclose:
a Processor-In-Memory (PIM) based memory module 

Chiang discloses:
a Processor-In-Memory (PIM) based memory module 
(Chiang, Fig. 3, PIM Logic Circuit 350, ECC Encoder)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate the placement of logic circuits of Chow onto the PIM as taught by Chiang as a location for installing the logic circuits.
(Chiang, Fig. 3, PIM Logic Circuit 350, ECC Encoder)

As per claim 18: (Currently Amended)
Moyer-Chow-Chiang  further discloses:
-22-the configuration instructions comprise define bits to mask in plurality of check bit values for the data value using the logic circuits with bits masked according to the configuration instructions; and generating and storing a code word for the particular data value, the code word comprising data of the data value and the plurality of check bits.  
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)

Chow further discloses:
a set of configurable logic circuits.
(Chow, Figs 1-8)
(Chow, Fig. 7, a set of configurable logic circuits 702 and 709)
(Chow, Fig. 7, mask [x] bits 706 to mask in the set of logic configurable circuits 702 and 709)
(Chow, Fig. 7, Data[x] bits 704 data to be encoded in the set of logic configurable circuits 702 and 709)
(Chow, [0024] Referring to  FIG.7, one example of a GF multiplication bit circuit for GF multiplication circuit 514 is shown. It will be recognized that this is one instantiation and that 10 such bit circuits would be employed as a set for multiplier 514 if m, the symbol size, is 10. As such, a set of ten multiplication bit circuits 700 make up multiplication circuit 514. As shown in FIG. 5, multiplication circuits 514-520 are sets of GF multiplication circuits that correspond to the number of parity symbols and that each multiplication circuit 514 includes m instantiations per GF multiplication bit circuit shown in FIG.7. The GF multiplication bit circuit 700 includes a plurality of parallel 2 bit AND gates 702a-702j. Each of the AND gate circuits 702a-702j, in this example 10 which corresponds to the symbol size width of m=10, has one input configured to receive a data bit shown as 704a and another input coupled to receive a mask bit 706a from mask 0.sub.0 (e.g., 604a) in this example (see FIG. 5). The mask bit corresponds to bit 0 in mask j from the mask lookup table data 512a in this example)
(Chow, [0024] Each of the respective parallel 2 bit AND gates has a corresponding output 708 that is input to an XOR gate circuit 709 having m bit inputs 710 each coupled to a respective output of each of the plurality of parallel 2 bit AND gates. The XOR gate circuit 709 outputs 1 bit of forward error correction data 552 which, in this example, is a 10 bit GF multiplication product)

In view of motivation previously stated the claim is rejected.

As per claim 19: (Currently amended)
Moyer-Chow-Chiang  further discloses:
wherein: the configuration instructions comprise define bits to mask in 
(Moyer, [0028] … the ECC checkbit generation logic calculates the ECC checkbits based on an H-matrix.  This can be better understood with reference to FIG. 2, which illustrates an H-matrix 200.  The H-matrix 200 includes a data section 201 and an address section 202.  The rows of the checkbit matrix are each associated with the correspondingly numbered checkbit, while the columns are each associated with a corresponding bit of the data or address.  An asterisk in a matrix entry, such as entry 203, indicates that the corresponding bit of the data or address is employed to generate the corresponding data or address checkbit, respectively.  Thus, for example, address checkbit 7 is generated based on address bits 30, 28, 26, 24, 23, 22 20, 19, 18, 16, 15, 14, 12, 10, 8, 7, 6, and 4.  The indicated bits can be combined according to a set of logical operations, such as XOR operations, to determine the corresponding ECC checkbit)

Chow further discloses:
a set of configurable logic circuits.
(Chow, Figs 1-8)
(Chow, Fig. 7, a set of configurable logic circuits 702 and 709)
(Chow, Fig. 7, mask [x] bits 706 to mask in the set of logic configurable circuits 702 and 709)
(Chow, Fig. 7, Data[x] bits 704 data to be encoded in the set of logic configurable circuits 702 and 709)
(Chow, [0024] Referring to  FIG.7, one example of a GF multiplication bit circuit for GF multiplication circuit 514 is shown. It will be recognized that this is one instantiation and that 10 such bit circuits would be employed as a set for multiplier 514 if m, the symbol size, is 10. As such, a set of ten multiplication bit circuits 700 make up multiplication circuit 514. As shown in FIG. 5, multiplication circuits 514-520 are sets of GF multiplication circuits that correspond to the number of parity symbols and that each multiplication circuit 514 includes m instantiations per GF multiplication bit circuit shown in FIG.7. The GF multiplication bit circuit 700 includes a plurality of parallel 2 bit AND gates 702a-702j. Each of the AND gate circuits 702a-702j, in this example 10 which corresponds to the symbol size width of m=10, has one input configured to receive a data bit shown as 704a and another input coupled to receive a mask bit 706a from mask 0.sub.0 (e.g., 604a) in this example (see FIG. 5). The mask bit corresponds to bit 0 in mask j from the mask lookup table data 512a in this example)
(Chow, [0024] Each of the respective parallel 2 bit AND gates has a corresponding output 708 that is input to an XOR gate circuit 709 having m bit inputs 710 each coupled to a respective output of each of the plurality of parallel 2 bit AND gates. The XOR gate circuit 709 outputs 1 bit of forward error correction data 552 which, in this example, is a 10 bit GF multiplication product)

In view of motivation previously stated the claim is rejected.

Allowable Subject Matter

Claims 4, 5, (6 depending on claim 5), 12, 13, (14 depending on claim 13) and 20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111